Citation Nr: 1110670	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  09-37 094A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut



THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a low back strain.



ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel



INTRODUCTION

The Veteran served on active duty from July 1988 to November 1988 and from August 2001 to September 2002.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from the Hartford, Connecticut Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The evidence does not show that the Veteran's lumbar spine disability was characterized by forward flexion that was limited to 60 degrees or less, or a combined range of motion of the thoracolumbar spine of 120 degrees or less, or muscle spasm severe enough to result in an abnormal gait or abnormal spinal contour.

2.  The evidence does not show that the Veteran had any type of spinal ankylosis or incapacitating episodes of intervertebral disc syndrome having a total duration of at least four, but less than six, weeks during a previous 12 month period.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for a low back strain are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5242 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353- 23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this appeal, in a July 2003 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  

The Veteran was not provided with notice regarding effective dates.  The Board finds, however, that any error in providing notice was nonprejudical to the Veteran.  The Board concludes below that the preponderance of the evidence is against the Veteran's claims for a rating in excess of 20 percent for a low back strain, and thus any questions as to the effective date to be assigned are rendered moot.

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorders described by the Veteran.  Additionally, she was afforded a VA examination in January 2009 that was fully adequate for the purposes of rendering this decision.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

Laws and Regulations-Higher Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10. To evaluate the severity of a particular disability, it is essential to consider its history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2009).

Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2009).  In addition, where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2009).

The Court has also held that in a claim of disagreement with the initial rating assigned following a grant of service connection separate ratings can be assigned for separate periods of time, based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 

The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Veteran's low back strain is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  This disability is evaluated under the General Formula for Diseases and Injuries of the Spine.

Under the general rating criteria for disabilities of the spine, a 10 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

An evaluation of 40 or greater requires forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis is a condition with which the entire thoracolumbar spine is fixed in flexion or extension, resulting in several symptoms described in Note 5 of the general formula for diseases and injuries of the spine.  38 C.F.R. § 4.71a, Code 5242.

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45. 

Factual Background and Analysis

The Veteran underwent a VA examination in January 2009.  She reported sharp intermittent lower back pain.  The pain did not radiate but would remain in the right lower lumbar area.  During flare ups, the pain will be 10/10 and would last for approximately 4 days during which she would miss work and be prescribed bed rest by her primary care physician.  The intermittent pain would come and every 3 days but the flare ups "put her out of commission".  The flare ups occurred once every 2 months and lasted 4 days.  She walked unaided but held onto a wall or her husband's hand when walking.  She was able to walk at least 4 city blocks without any problems.  She had some difficulty standing from a sitting position but had no difficulty with walking.  At times she had difficulty getting in and out of the car.  Her activities of daily living were only affected with flare ups.  She was a mail carrier and worked 40 hours per week.  She has missed approximately 4 days every three months due to her flare ups.  Her sensory examination was clinically insignificant.  She had an abnormal spine with 10 degrees rotation of the trunk at rest to the right.  She had normal limbs, posture, position of the head, curvatures of the spine and symmetry in appearance.  She had asymmetry and rhythm of spinal motion with flexion due to rotation of the trunk.  

There was objective evidence of painful motion with grimacing.  There was no objective evidence of spasm, weakness or tenderness.  Forward flexion was from 0 to 70-75 degree with pain from 70 to 75 degrees.  Extension was 0 to 30 degrees.  Right lateral flexion was 0 to 30-35 degrees with pain from 30 to 35 degrees.  Right lateral rotation was 0 to 40 degrees.  Left lateral flexion was 0 to 25-35 degrees with pain from 25 to 35 degrees.  Left lateral rotation was 0 to 20 degrees with pain at 20 degrees.  The joint was painful on motion but the joint function was not additionally limited by pain, fatigue, weakness or lack of endurance following repetitive use.  There was pain but no fatigue, weakness, lack of endurance or incoordination.  She had preserved spinal contour and normal gait.  There were no postural abnormalities, no fixed deformity or abnormality of musculature of the back.  There was no unfavorable ankylosis of the thoracolumbar spine.  No peripheral nerves were affected.  The examiner noted that the Veteran reportedly had incapacitating episodes every 3 months for 4 days during the past 12 month period.  The Veteran had a history of degenerative disease but current X-rays demonstrated no significant osteoarthritis.  The diagnosis was a low back strain with subjective complaints of pain.  There was mild to moderate functional loss or limitations.  There was 100 percent impairment with flare ups.  There was 10 degrees of abnormality of the spine with rotation to the right at rest.

In June 2009 the Veteran presented to a private physician with complaints of back pain and lateral thigh pain.  She noted weakness by way of difficulty squatting and getting out of a car.  Her leg was worse when she walked and she had difficulty sleeping on a nightly basis.  On examination, she could forward flex and get her hands to her knees.  She had a normal neurologic examination with normal strength and normal reflexes.  She had no pathological reflexes.  Her previous MRI revealed disc degeneration at L5-S1 and L4/5.

In August 2009, the Veteran underwent a fluoroscopically guided contrast enhanced discography.  The diagnosis was chronic low back pain, degenerative disc disease at L4-5 and L5-S1.

The Board has reviewed the evidence of record and finds a rating in excess of 20 percent for the low back disability is not warranted.  In this regard, in the January 2009 VA examination the Veteran had flexion reported as 70 degrees.  The criteria for a 40 percent rating would require forward flexion less than 30 degrees; favorable ankylosis of the entire thoracolumbar spine; or incapacitating episodes have a total duration of at least 4 weeks but less than 6 weeks during the past year must be demonstrated by the evidence of record.  Such impairment was simply not documented as forward flexion of his thoracolumbar spine was not limited to 30 degrees or less and the Veteran did not have any type of spinal ankylosis.

The Board has also considered whether an increased rating may be available under the alternative criteria for rating intervertebral disc syndrome based on incapacitating episodes.  While the Veteran has described incapacitating episodes of intervertebral disc disease, the episodes do not have a total duration of at least four weeks during the past 12 months.  The January 2009 VA examination noted that the Veteran only had incapacitation every 3 months for 4 days secondary to flare ups of back pain.  Thus, a rating in excess of 20 percent under the Formula for Rating Intervertebral Disc Syndrome based on Incapacitating Episodes is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  Additionally, it is noted that while she has reported that the bed rest was prescribed, there is no objective evidence of that in the file and the private records on file do not contain that prescription.

As such, the Board finds that a rating in excess of 20 percent is not in order.  It is noted that the 2003 examination that was used to establish service connection showed better motion than was noted on the more recent examination.  Moreover, there were no sidings of radiculopathy.  Thus, nothing in that examination supports a higher rating over the 20 percent currently assigned.



Extraschedular Consideration

The Board must still consider whether the Veteran is entitled to an extra-schedular rating under the provisions of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the Board finds that the disability picture presented by the Veteran's low back disability is appropriately contemplated by the rating schedule.  Indeed, higher evaluations are available, but the criteria for such evaluations have not been met.  Therefore, referral for consideration of an extraschedular evaluation is not warranted here.  Thun.  She has reported missing some work, but that is contemplated in the disability evaluation assigned.


ORDER

Entitlement to an initial evaluation in excess of 20 percent for a low back strain is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


